Exhibit 10.1

 



Marjorie Ramos

VP, Head of Human Resources

Phone 212.246.6700

Fax 212.664.1704

marjorie.ramos@tsiclubs.com

 

April 25, 2017

 

Stuart M. Steinberg, Esq.

2 Rodeo Drive

Edgewood, NY 11717

 

Re:Town Sports International, LLC - Offer Letter

Dear Stuart:

Town Sports International, LLC (the “Company” or “TSI”) a subsidiary of Town
Sports International Holdings, Inc. (“TSI Holdings”), is pleased to extend this
offer of employment to you for the position of General Counsel (“GC”).  Your
first day with the Company will be May 1, 2017 (your “Start Date”). You will be
based out of your office in Edgewood, New York and will visit the corporate
office as needed.

The following will outline the general terms of our employment offer:

1.                  Position.  As GC, you will perform the duties and services
assigned to you by the Company, and shall report to the Company’s Chief
Operating Officer, or to another designed Executive Officer. You shall also
serve as an officer of any affiliate of the Company as designated by the
Company. You shall devote such time and attention to the affairs of the Company
and to your duties on the Company’s behalf as you deem appropriate and have
historically provided over the past year as the Company’s outside counsel. Your
employment will be subject to all Company policies, procedures and practices as
may currently exist or as may be modified or implemented in the future,
including our Code of Ethics and Business Conduct and Employee Handbook. In
addition, by accepting employment with the Company, you agree to enter into, and
comply with, the Company’s Confidentiality and Non-solicitation Agreement and
to arbitrate any disputes arising out of your employment as set forth in the
Company’s Dispute Resolution Program. These documents will be provided to you as
part of your new hire package and you will be required to sign them prior to
beginning your employment with the Company.

2.                  Compensation. For all services to be performed hereunder,
your initial annual base salary will be $280,000, payable in accordance with the
Company’s standard payroll practices and subject to all applicable tax
withholdings.  Wages are paid every other week, on Friday. Future salary
increases will be based on demonstrated job performance. Your performance will
be reviewed each year in accordance with Company policy and practice.

3.                  Bonus. You will be eligible for an annual bonus in the sole
and absolute discretion of the Company based upon the Company’s financial
results, your individual performance and the year over year savings of legal
fees incurred by the Company and which are within your control to reduce.

 

 

Page Two

 

4.                  Stock. Intentionally omitted.

5.                  Employee Benefits.   Upon commencement of employment, you
will be eligible to participate in all employee benefit programs as are
generally available to other executives of the Company in accordance with the
terms and conditions of the applicable benefits plans, programs, policies and/or
practices. 

You will be eligible to join the Company’s executive benefit program on the 61st
day of the month following the date you begin employment. You will be eligible
to join the Company’s 401(k) program on the first of the month of the quarter
following your one (1) year anniversary with the Company. In the event that
changes are made to any of the benefit plans, such changes will apply to you as
they apply to other employees of the Company.

You will be eligible for vacation, holidays and time off in accordance to the
Company’s paid time off policy (PTO) consistent with all other executives.
Please be aware that TSI’s PTO policy does not allow carryover of unused PTO
from year to year, other than as required by federal, state or local law, and is
not paid out upon termination of employment.

You will be reimbursed for all normal business expenses in accordance with
Company policy.

6.                  Employment at Will.  In accepting this offer, you understand
and agree that your employment with the Company shall be at-will, which means
that either you or the Company are free to terminate your employment at any
time, for any reason or no reason, on thirty (30) days’ notice. You further
understand and acknowledge that there is no written or oral contract providing
you with any definite or specific term of employment. You further understand and
agree that, due to your at-will status, the Company may, at any time, modify the
terms of your employment, including, but not limited to, your job title, job
responsibilities, compensation and benefits.

7.                  Truthful Representations.  You acknowledge and confirm that
all of the representations you have made and all of the information that you
have provided to the Company on any employment application, resume or any other
document, or orally during the interview process, concerning, among other
things, your prior employment history, education, experience and other
qualifications, are true and correct.  You understand and agree that any
falsifications, misrepresentations, or omissions with respect to any of the
representations and information that you have made or provided to the Company
may be grounds for the withdrawal of this offer of employment or, if hired, the
termination of your employment.

 

 

Page Three

 

8.                  Other Conditions and Obligations. By signing this agreement,
you represent that you are not subject to any currently-effective employment
contract, or any other contractual or other binding obligation, including
without limitation, any obligation relating to non-competition, confidentiality,
trade secrets, proprietary information or works for hire, that would restrict
your employment or employment activities with or on behalf of the Company. In
your work for the Company, you will be expected not to use or disclose any
confidential information, including trade secrets, of any former employer or
other person to whom you have an obligation of confidentiality. You agree you
will not bring onto Company premises any unpublished documents or property
belonging to any former employer or other person to whom you have any obligation
of confidentiality.

Other than the Company’s Retainer Agreement with Stuart M. Steinberg ,P.C.,
being executed simultaneously herewith, you acknowledge that this letter
constitutes the sole and complete understanding between you and the Company with
respect to this offer of employment and your prospective employment, and you
hereby acknowledge that there are no other agreements, understandings or
representations, whether written or oral and whether made contemporaneously or
otherwise, with respect to this offer of employment.

You further understand and acknowledge that your employment with the Company is
contingent upon:

·         Your completion of Section 1 of the Form I-9 on or before the end of
your first (1st) day of employment and your presentation of your original
documentation verifying your work eligibility and identification on or before
the third (3rd) day of your employment.

·         Approval of this Offer Letter by the Audit Committee of the Board of
Directors of the Company.

We all look forward to you joining our Executive team. Please do not hesitate to
contact me if you have any questions.

Please indicate your acceptance of this offer of employment by signing this
Offer Letter and returning the signed letter to me at the above address.

Very truly yours,   TOWN SPORTS INTERNATIONAL, LLC By:

/s/ Marjorie Ramos

Marjorie Ramos


 

ACKNOWLEDGEMENT:

I have read and understand all of the terms of this letter and I accept and
agree to all of the terms set forth therein.

ACCEPTED AND AGREED TO:          

/s/ Stuart M. Steinberg

  Date: 04/25/2017 Stuart M. Steinberg       

 

